Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 9, 10, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takahashi et al. (US2004053160A1), hereinafter Takahashi, as evidenced by Modulated Self-Assembly of Metal-Organic Frameworks by Ross Forgan, hereinafter Forgan.
Regarding claim 1, Takahashi teach  E3:E10 on (Example 30; Table 8) comprising: a resin (B-28; Table 1 and [0317]) having a repeating unit having a group in which a phenolic hydroxyl group is protected with an acid-leaving group ([0317]; rightmost repeating unit of B-28); a first photoacid generator (C-13; Table 8 and [0222]) that generates an acid (same anion as PAG-4 of [0335] of instant spec) having a pKa of -2.00 to 2.00 (-0.20; see pKa of PAG-4 in Table 2 of instant specification); and a second photoacid generator (a-49; Table 8 and [0167]) that generates a carboxylic acid (perfluorobenzoic acid) having a pKa of 1.00 or more (1.60; Table S2 of Forgan).
Regarding claim 2, Takahashi further teaches that the repeating unit ([0317]; rightmost repeating unit of B-28) is a repeating unit represented by General Formula (1) of the instant claim, wherein Ra1 represents an alkyl group which may have a substituent (ethyl group substituted with a phenyl group; B-28 in [0317]), and Ra2's each independently represent a hydrogen atom or an alkyl group which may have a substituent (hydrogen and methyl group; B-28 in [0317]).
Regarding claim 7, Takahashi further teaches that the first photoacid generator (C-13; Table 8 and [0222]) is a photoacid generator that generates benzenecarboxylic acid which may have a substituent.
Regarding claim 9, Takahashi further teaches that the second photoacid generator (a-49; Table 8 and [0167]) is a photoacid generator that generates benzenecarboxylic acid which may have a substituent.
Regarding claim 10, Takahashi further teaches that the benzenecarboxylic acid has the substituent which is a fluorine atom or a group including a fluorine atom (see a-49; [0167]).
Regarding claim 15, Takahashi further teaches a resist film ([0378]) formed with the actinic ray-sensitive or radiation-sensitive resin composition according to claim 1 (Example 30, Table 8; see [0427]).
Regarding claim 16, Takahashi further teaches a pattern forming method ([0378]-[0380]) comprising: forming a resist film ([0378]) with the actinic ray-sensitive or radiation-sensitive resin composition according to claim 1 (Example 30, Table 8; see [0427]); exposing the resist film ([0380]); heating the exposed resist film([0380]); and developing the heated resist film with a developer ([0380]).
Regarding claim 17, Takahashi further teaches a method for manufacturing an electronic device, the method comprising the pattern forming method according to claim 16 (see [0002]).

Claims 1, 2, 6, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Namai (US20160363859A1) as evidenced by CRC Handbook of Chemistry and Physics, 84th Edition edited by David Lide, hereinafter Lide.
Regarding claim 1, Namai teaches an actinic ray-sensitive or radiation-sensitive resin composition (Example 29; Table 3) comprising: a resin (A-6; Table 3 and Table 1) having a  repeating unit having a group in which a phenolic hydroxyl group is protected with an acid-leaving group (M-13; Table 1 and [0332]); a first photoacid generator (B-7; Table 3 and [0345]) that generates an acid having a pKa of -2.00 to 2.00 (1.75; see pKa of PAG-2 in Table 2 of instant specification); and a second photoacid generator (Z-1; Table 3 and [0346]) that generates a carboxylic acid (carbonic acid) having a pKa of 1.00 or more (6.35; see Appendix C of Lide).
Regarding claim 2, Namai further teaches that the repeating unit (M-13; [0332]) is a repeating unit represented by General Formula (1) of the instant claim, wherein Ra1 represents an alkyl group which may have a substituent (cyclohexyl-ethyl see M-13 in [0332]), and Ra2's each independently represent a hydrogen atom or an alkyl group (hydrogen and methyl group; see M-13 in [0332]).
Regarding claim 6, Namai further teaches that the resin (A-6; Table 1) further has a repeating unit having a lactone structure (M-8; Table 1 and [0332]).
Regarding claim 15, Namai further teaches a resist film formed with the actinic ray-sensitive or radiation-sensitive resin composition according to claim 1 ([0369]).
Regarding claim 16, Namai further teaches ([0369]) a pattern forming method comprising: forming a resist film with the actinic ray-sensitive or radiation-sensitive resin composition according to claim 1; exposing the resist film; heating the exposed resist film; and developing the heated resist film with a developer.
Regarding claim 17, Namai further teaches ([0381]) method for manufacturing an electronic device, the method comprising the pattern forming method according to claim 16.

Claims 1, 2, 4, 7, 9, and 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domon et al. (US20170037167A1), hereinafter Domon, as evidenced by 609-54-1 Product Description by ChemicalBook, hereinafter ChemicalBook’609, and 4-tert-Butylbenzoic acid by ChemicalBook, hereinafter ChemicalBook’4.
Regarding claim 1, Domon teaches an actinic ray-sensitive or radiation-sensitive resin composition (Example 2-23; Table 8) comprising: a resin (polymer 22; Table 8 and Table 1)  having a repeating unit having a group in which a phenolic hydroxyl group is protected with an acid-leaving group (C-2; Table 1 and Table 4); first photoacid generator (PAG-1; Table 8 and Table 6) that generates an acid (2,5-Dimethylbenzenesulfonic acid) having a pKa of -2.00 to 2.00 (-0.47; see ChemicalBook'609); and a second photoacid generator (Q-1; Table 8 and Table 7) that generates a carboxylic acid (4-tert-Butylbenzoic acid) having a pKa of 1.00 or more (4.38; see ChemicalBook'4).
Regarding claim 2, Domon further teaches that the repeating unit (C-2; Table 4) is a repeating unit represented by General Formula (1) of the instant claim, wherein Ra1 represents an alkyl group which may have a substituent (adamantyl group; C-2 in Table 4), and Ra2's each independently represent a hydrogen atom or an alkyl group (hydrogen and isopropyl group; C-1 in Table 4).
Regarding claim 4, Domon further teaches that the resin (polymer 22; Table 1) further has a repeating unit having a fluorine atom (P-3; Table 8 and Table 5).
Regarding claim 7, Domon further teaches that the first photoacid generator (PAG-1; Table 6) is a photoacid generator that generates benzenesulfonic acid which may have a substituent (2,5-Dimethylbenzenesulfonic acid).
Regarding claim 9, Domon further teaches that the second photoacid generator (Q-1; Table 7) is a photoacid generator that generates benzenecarboxylic acid which may have a substituent (4-tert-Butylbenzoic acid).
Regarding claim 15, Domon further teaches ([0144]) a resist film formed with the actinic ray-sensitive or radiation-sensitive resin composition according to claim 1.
Regarding claim 16, Domon further teaches a pattern forming method ([0144]-[0145]) comprising: forming a resist film with the actinic ray-sensitive or radiation-sensitive resin composition according to claim 1 ([0144]); exposing the resist film ([0145]); heating the exposed resist film ([0145]); and developing the heated resist film with a developer ([0145]).
Regarding claim 17, Domon further teaches a method for manufacturing an electronic device, the method comprising the pattern forming method according to claim 16 (see "photomask blank" in [0144]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Domon et al. (US20170037167A1), hereinafter Domon, as applied to claims 1, 2, 4, 7, 9, and 15-17 above, and further in view of Kawabata et al. (US20150086912A1), hereinafter Kawabata.
Regarding claim 3, Domon further teaches that the repeating unit (C-2; Table 4) is a repeating unit represented by General Formula (2) of the instant claim, wherein Rb1 to Rb3 each independently represent an alkyl group which may have a substituent; except that Rb1 in C-2 is a hydrogen atom rather than an alkyl group (Table 4). However, the specific repeating unit C-2 is merely an example, and the invention of Domon is not limited thereto ([0133]). Furthermore, Domon teaches that the moiety bonded to the acetal carbon (i.e. Rx in [0081] of Domon) "Rx represents a hydrogen atom, a linear alkyl group having 1 to 10 carbon atoms, or a branched or cyclic alkyl group having 3 to 10 carbon atoms. Rx is appropriately selected according to design of sensitivity of a decomposable group to an acid. For example, if a strong acid is used for decomposition with relatively high stability, a hydrogen atom is selected. If relatively high reactivity is used to achieve high sensitivity to the change of pH, a linear alkyl group is selected. If, as mentioned above, a relatively large alkyl group is bonded to the terminal such that the solubility is considerably changed by decomposition" ([0082]). Domon does not specifically mention an alkyl group containing a tertiary carbon, but also does not excluded it, instead only teaching a preference for a secondary carbon group ([0082]).
Kawabata teaches a known actinic ray-sensitive or radiation-sensitive resin composition ([0048]) comprising: a resin (P) ([0048])analogous to polymer 22 of Domon) having a repeating unit (A) capable of generating an acid upon irradiation with an actinic ray or radiation ([0049]; analogous to repeating unit P-3 of polymer 22 of Domon) and a repeating unit (B) having a group capable of decomposing by action of an acid to generate a polar group ([0222]), which may contain an acetal group ([0247] and [0269]; analogous to the repeating unit C-2 of Domon and general formula (1) of instant claim 2). Kawabata further teaches pairs of equivalent alternative examples of repeating unit (B) which differ only in the carbon bond number of the alpha carbon to the acetyl carbon (i.e. secondary, which is analogous to the repeating unit C-2 of Domon, or tertiary, which is analogous to the general formula (2) of the instant claim; [0290], examples show below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the repeating unit C-2 of Domon to have a tertiary carbon rather than a secondary carbon, in view of Kawabata. This modification would be within the limitations of the invention of Domon, and Kawabata teaches pairs of similar repeating units with only this differences as being equivalent alternatives. Thus, one of ordinary skill would reasonably expect similar results from this modification.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Domon et al. (US20170037167A1), hereinafter Domon, as applied to claims 1, 2, 4, 7, 9, and 15-17 above.
Regarding claim 5, Domon does not teach that the specific composition of Example 2-23 (Table 8) further comprises a repeating unit having a hexafluoroisopropanol group. However, the specific composition 2-23 is merely an example, and the invention of Domon is not limited thereto ([0133]). Furthermore, Domon teaches that the polymer of the disclosed invention may comprise a repeating unit represented by "formula (1c)" ([0015]; corresponding to repeating unit C-2 of 2-23) and one or more repeating units selected from a repeating unit shown by the "formula (2)" ([0015]; corresponding to repeating unit A-1 of 2-23) and a repeating unit shown by the formula (3) (having a hexafluoroisopropanol group; [0015] and see [0068]). Domon also teaches that "The repeating unit shown by the formula (2) and the repeating unit shown by the formula (3) may be one kind or may be used in combination of multiple kinds." ([0069])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a repeating unit represented by formula (3) (containing a hexafluoroisopropanol group) in the polymer 22 of the Example 2-23 composition of Domon, in combination with or replacing the repeating units A-1. Such a modification would have been within the limitations of the disclosed invention of Domon, and Domon explicitly teaches that units represented by formulas (2) and (3) are alternatives which may be use individually or in combination. Thus, one of ordinary skill would reasonably expect similar results from this modification.
Regarding claim 6, Domon does not teach that the specific resin "polymer 22" (Table 1) of Example 2-23 further has a repeating unit having a lactone structure. However, the specific composition 2-23 is merely an example, and the invention of Domon is not limited thereto ([0133]). Furthermore, Domon teaches that the polymer of the disclosed invention may further contain other repeating units such as "(meth)acrylate units containing an adhesion group such as lactone structure... Such other repeating units may be used to finely adjust properties of the resist film" ([0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further included a repeating unit containing an adhesion group, such as a lactone structure, in the polymer 22 of the Example 2-23 composition of Domon, so as to finely adjust the properties (specifically adhesion) of the resist film. Such a modification would have been within the limitations of the disclosed invention of Domon.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Namai (US20160363859A1), as applied to claims 1, 2, 6, and 15-17 above.
Regarding claim 8, Namai does not teach that the specific photoacid generator B-7 of Example Composition 29 is formed of an anion and a cation, wherein the anion has a cyclic acetal structure. However, the specific composition29 is merely an example, and the invention of Namai is not limited thereto ([0328]). Furthermore, Namai also teaches  that, in the capacity of the acid generating agent (B), acid generator "B-6" is an alternative to "B-7" ([0338]). Acid generator B-6 ([0338]) is formed of an anion and a cation, and the anion has a cyclic acetal structure.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted acid generator B-6 for acid generator B07 in the Example 29 composition of Namai. B-6 and B-7 are taught as alternatives to one another in the capacity of the acid generating agent (B), so one of ordinary skill would have expected similarly functioning results from this substitution.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US2004053160A1), hereinafter Takahashi, as applied to claims 1, 2, 7, 9, 10, and 15-17 above.
Regarding claim 11, Takahashi does not teach that the second photoacid generator (a-49; Table 8 and [0167]) is a compound represented by General Formula (F) of the instant claim, formed of an anion and a cation. However, the Example 30 composition (and thereby the salt a-49) are merely examples, and do not limit the invention of Takahashi to such ([0360]). Furthermore, Takahashi also teaches, in the capacity of the compound (A) component, salt "a-1" as an alternative to "a-49" ([0167]; effectively having C1 fluorine-substituted alkyl groups as substituents instead of fluorine atoms, see [0144]). Salt a-1 ([0167]) is a compound represented by General Formula (F) of the instant claim, formed of an anion and a cation, wherein Rp represents a group including a fluorine atom (-CF3 groups), x represents an integer of 1 to 5 (2), y represents an integer of 1 to (5-x) (0), M+ represents a cation (triphenylsulphonium), and a total number of fluorine atoms contained in the anion in the compound represented by General Formula (F) of the instant claim is 6 or more (6).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted compound a-1 for compound a-49 in the Example 30 composition of Takahashi. Such a modification would have been within the limitations of the disclosed invention of Takahashi, and a-1 and a-49 are established by Takahashi as equivalent alternatives in the capacity of the element compound (A). Thus, one of ordinary skill would have expected similarly functioning results from this substitution.
Regarding claim 12, Takahashi further teaches that M+ is a sulfonium cation (triphenylsulfonium, see a-1, [0167]).
Regarding claim 13, Takahashi further teaches that M+ is a triarylsulfonium cation (triphenylsulfonium; see a-1, [0167]).
Regarding claim 14, Takahashi further teaches that Rp represents a perfluoroalkyl group (perfluoromethyl; see a-1, [0167]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas E Brown whose telephone number is (571)270-3631. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nicholas E Brown/         Examiner, Art Unit 1737    /DUANE SMITH/                                                Supervisory Patent Examiner, Art Unit 1737